DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al. (US 7,096,601).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Lyu, as teaching:
a dryer appliance 20 comprising: 
a cabinet (expressly shown in figures 1, 2); 
a drum (expressly disclosed at column 6 lines 15-53, especially lines 17, 48) rotatably mounted within the cabinet, the drum defining a chamber for receipt of clothes for drying; and 
a controller 24 communicatively coupled to a remote server 11 or 21 (wherein the disclosed manipulator meets the claimed remote server because both are communicatively coupled to a controller), the controller being configured to: 
obtain washer operating parameters from a washing machine appliance that is linked to the dryer appliance (expressly disclosed at column 7 lines 5-15); 
obtain dryer operating parameters of the dryer appliance (expressly disclosed at column 7 lines 16-26); 
transmit the washer operating parameters and the dryer operating parameters to the remote server (expressly disclosed at column 7 lines 34-49); 
receive operating instructions from the remote server (expressly disclosed at column 7 line 57 through column 8 line 10); and 
adjust at least one operating parameter of the dryer appliance based on the operating instructions (expressly disclosed at column 8 lines 11-25); or alternatively:
a method of operating a dryer appliance 20, the dryer appliance comprising a drum rotatably mounted within a cabinet, the drum defining a chamber for receipt of clothes for drying (expressly disclosed at column 6 lines 15-53, especially lines 17, 48), the method comprising: 
obtaining washer operating parameters from a washing machine appliance that is linked to the dryer appliance (expressly disclosed at column 7 lines 5-15); 
obtaining dryer operating parameters of the dryer appliance (expressly disclosed at column 7 lines 16-26); 
transmitting the washer operating parameters and the dryer operating parameters to a remote server (expressly disclosed at column 7 lines 34-49); 
receiving operating instructions from the remote server (expressly disclosed at column 7 line 57 through column 8 line 10); and 
adjusting at least one operating parameter of the dryer appliance based on the operating instructions (expressly disclosed at column 8 lines 11-25).  Lyu also discloses the claim 2 and 14 feature wherein the washer operating parameters are obtained from the remote server (expressly disclosed at column 6 lines 15-53), the claim 3 and 15 feature wherein the dryer appliance is in wireless communication with the washing machine appliance, and wherein the washer operating parameters are received directly from the washing machine appliance (expressly disclosed at column 5 lines 37-46), the claim  6 and 18 feature of a user interface panel, wherein the controller is in operative communication with the user interface panel and is further configured to receive a user input related to a drying cycle using the user interface panel and transmit the user input to the remote server, wherein the operating instructions are based at least in part on the user input (expressly disclosed at column 5 lines 20-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu.  Lyu discloses the claimed invention, as rejected above, except for the recited operating parameters, operating instructions and determinations thereof.  It would have been an obvious matter of design choice to recite those features, since the teachings of Lyu would perform the invention as claimed, regardless of those features, and applicants have not specified or claimed the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action, may teach one or more claim features but do not rise to a level of anticipation, such that a rejection would be proper or reasonable under current Office practice and procedure.  Reference A, cited on the first page with this action is a patent publication from the same inventive entity.  References B, C, E, F, G, H, I, J, K, L, M, N, O, cited on the first page with this action and references A, B, C, D, cited on the second page with this action teach dryer appliance devices and methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Friday, December 9, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753